Citation Nr: 1718853	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy on active duty from January 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  As the claim for service connection for bilateral hearing loss is being granted, any error involving notice or assistance as to the hearing loss claim need not be discussed as, at this point, such error cannot have resulted in prejudice to the Veteran.

II.  Service Connection

In the present appeal, the Veteran contends that he developed bilateral hearing loss as a result of his combat service in Vietnam.  After consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

With regard to the first element required for service connection, the Board finds that the weight of the competent and credible evidence establishes that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the September 2007 and January 2010 VA audiological examinations establish that the Veteran meets the requirements of C.F.R. § 3.385 for bilateral hearing loss.  As such, the current disability element is met.

At his hearing in November 2016, the Veteran testified that he developed hearing loss following his exposure to excessive noise while serving in the Navy as an aerial gunner of a helicopter fire team.  The Veteran stated that he served over 600 hours in helicopters during his service and was subject to the sounds of combat.  The Veteran testified that the machine guns they used were held in a very unusual positions, shooting them free-handed off of their shoulders, with the receiver right by their head.  He stated that the only thing they had on their head were helmets used for radio transmission.  The Veteran explained that they shot "probably a million rounds, some days going through around 40 thousand rounds."  During the hearing, the Veteran also discussed a small arms fire explosion in close proximity to him and his involvement in the rescue of a pilot at this time.

In addition, the Veteran provided statements in which he detailed his experiences while in service, specifying that he served in the U.S. Navy with the Helicopter Attack (Light) Squadron 3 (Seawolves) in Dong Tam, Detachment 6 (Mekong Delta) from December 1967 to April 1969.  The Veteran also provided a statement in which he explained that he was awarded the Bronze Star with Combat V for action during the explosion of a very large munitions dump, which involved an initial blast followed by many smaller blasts, persisting for some time.  The Veteran explained that during this time a group of them were tasked with rescuing a pilot trapped under a UH-1B helicopter gunship.  This is also documented in the record.  The Veteran reports that he was approximately 1,000 feet from the initial explosion and within 300 feet of subsequent blasts.  In a statement dated in January 2008, "N.M." reported serving with the Veteran and that the Veteran worked as door gunner with a helicopter attack team in Vietnam.

Next, the Board finds that the Veteran experienced hearing loss injury during service consistent with his testimony.  Specifically, the record indicates that the Veteran engaged in combat with the enemy.  The record does not contradict his report of experiencing hearing loss following exposure to loud noise during service.  The record also indicates that he was awarded the Vietnam Service Medal with Bronze Stars, Combat V, Air Medals, Gold Star in lieu of fourth award, Republic of Vietnam Combat Medal and Combat Action Ribbon for his tour in Vietnam, December 3, 1967 to July 3, 1969.  As such, the Board accepts as fact that he suffered in-service injury with symptoms of hearing loss.  See 38 U.S.C.A. § 1154(b) (West 2014).

In support of his claim, the Veteran submitted a medical statement dated February 2008, from Dr. C, a private physician, indicating that the Veteran reported a significant history of acoustic trauma.  He also provided that the Veteran reported that he had noticed a progression of his hearing loss since that time.  Dr. C's impression was that the reported history is consistent with high frequency sensorineural hearing loss, which is likely noise induced.  Dr. C ordered an audiogram, subsequently completed by Dr. M, an audiologist, who found that the test results were consistent with a mild to moderate high frequency sensorineural hearing loss in the right ear and a moderate to moderately/severe high frequency sensorineural hearing loss in the left ear.  After reviewing the audiogram, Dr. C found that based upon the audiometric testing and his history of noise exposure, "it is very likely that the hearing loss is related to noise exposure."  Dr. C stated that the Veteran "had a very intense period early in his life when he was in Vietnam where he was exposed to more than 600 hours of helicopter flights as well as the gunfire associated with a gun he operated mounted on the helicopter.  The short-term intensity over a few years of this level of acoustic trauma certainly can be used to explain his high frequency hearing loss."  Dr. C noted also that while "there is a slight asymmetry in his hearing loss, it is not to the degree that cannot be explained by his history of noise exposure."

The Veteran was afforded a VA audiological examination in January 2010.  The VA examination provided that the question at hand was "whether hearing loss and tinnitus are related to Vet's service as a production clerk in the Navy."  The Veteran reported to the examiner that he did not work as a production clerk but that he was in fact a door gunner on a helicopter attack crew."  The examiner concluded that the Veteran's "hearing loss and tinnitus are not caused by or a result of noise exposure while in the military."  The VA examiner found that the Veteran's hearing loss and tinnitus were less likely than not due to the Veteran's military noise exposure.  The VA examiner only stated that a review of the file indicated that the Veteran had normal hearing at entrance and discharge and that research studies indicated that hazardous noise exposure has an immediate effect on hearing.  The Board determines that the VA examiner did not provide a full rationale in support of his opinion.  The Board has considered the VA examination report in this decision but finds that it is outweighed by the other evidence more favorable to the claim.

In November 2016 an audiologic report from the Redding Hearing Institute provided that the Veteran's bilateral hearing loss is directly related to his service.  Specifically, the audiologist stated that "Given the letters from fellow helicopter crewmen with a history of tinnitus and hearing loss who attest to the veteran shooting M60 machine guns on a helicopter on a daily basis for over 1 year and that there are some medical studies supporting latent-onset hearing loss secondary to noise exposure, it is my medical opinion that the Veteran's bilateral hearing loss...[is] directly related to his military service and extreme noise exposure as a door gunner with helicopter attack squadron three in Vietnam from 1968-1969."  The audiologist took into account the Veteran's condition, his personal statements, the statements of his fellow servicemen, and medical studies supporting latent-onset hearing loss in his rationale.  Thus, the Board affords this opinion with high probative value.

The Veteran's credible testimony, observed by the Board during the hearing and substantiated by the numerous lay statements provided on his behalf, was that he experienced hearing loss and ringing in his ears during service and the hearing loss never went away.  The Board finds the Veteran's testimony to be competent, as it does not require medical expertise to report the history of experiencing symptoms such as difficulty hearing.  The Board acknowledges the negative VA nexus opinions offered in September 2007 and January 2010; however, the February 2008 and November 2016 private medical records and the testimony and statements of the Veteran outweigh those opinions.  The latter is sufficient to establish a nexus between his service and his present hearing loss disability.  As all three elements of service connection have been met for bilateral hearing loss, the appeal must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


